            1 LEWIS BRISBOIS BISGAARD & SMITH LLP
              Derek. S. Sachs, SBN: 253990
            2   E-Mail: Derek.Sachs@lewisbrisbois.com
              Laura Jean Anson, SBN: 245052
            3    E-Mail: Laura.Anson@lewisbrisbois.com
              2020 West El Camino Avenue, Suite 700
            4 Sacramento, California 95833
              Telephone: 916.564.5400
            5 Facsimile: 916.564.5444

            6 Attorneys for Defendant Behavior Support
              Solutions, Inc.
            7

            8 LAW OFFICE OF SETH E. TILLMON
              Seth E. Tillmon, Esq., SBN 246240
            9    E-mail: Seth@Tillmonlaw.com
              10008 National Blvd., #115
           10
              Los Angeles, CA 90034
           11 Telphone: (310) 559-1604

           12 Attorney for Plaintiff

           13                                 UNITED STATES DISTRICT COURT

           14                  NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

           15

           16 SAMANTHA LA MARCA,                                     CASE NO. 5:18-cv-04066-NC

           17                  Plaintiff,                            The Hon. Hon. Nathanael M. Cousins

           18          vs.                                           STIPULATION OF DISMISSAL
                                                                     WITHOUT PREJUDICE
           19 BEHAVIOR SUPPORT SOLUTIONS, INC.,
                                                                     [PROPOSED] ORDER
           20                  Defendant.

           21
                                                                     Filing Date:      May 29, 2018
           22
                                                                     Trial Date:       June 24, 2019
           23

           24
                                                 STIPULATION OF DISMISSAL
           25
                       Plaintiff Samantha La Marca and Defendant Behavior Support Solutions, Inc., respectfully
           26
                stipulate, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), to the dismissal of this action without
           27
                prejudice with each party bearing its own costs and neither party being declared a prevailing party
           28
LEWI
S
BRISBOI                                                             1                                    5:18-cv-04066-NC
S
BISGAARD
            1 for any purpose.

            2

            3
                DATED: March 25, 2019   LEWIS BRISBOIS BISGAARD & SMITH              LLP
            4

            5

            6
                                        By:          /s/ Derek Sachs
            7                                 Derek S. Sachs
                                              Attorneys for Defendant Behavior Support
            8
                                              Solutions, Inc.
            9

           10

           11

           12 DATED: March 25, 2019     LAW OFFICE OF SETH E. TILLMON
           13

           14

           15
                                        By:          /s/ Seth Tillmon
           16                                 Seth E. Tillmon
           17                                 Attorneys for Plantiff Samantha La Marca

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
LEWI
S
BRISBOI                                        2                                5:18-cv-04066-NC
S
BISGAARD
            1                                                 ORDER

            2

            3          Plaintiff Samantha La Marca and Defendant Behavior Support Solutions, Inc. filed a

            4 stipulation, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), to the dismissal of this action without

            5 prejudice with each party bearing its own costs and neither party being declared a prevailing party
              for any purpose.
            6

            7
                       The stipulation is hereby approved and this case is dismissed without prejudice with each
            8
                party bearing its own costs and neither party being declared a prevailing party for any purpose.
            9

           10
                                                                                   ISTRIC
           11                                                                TES D         TC
                           March 26, 2019
                DATED: _____________________                              TA
                                                                      ____________________________________




                                                                                                       O
                                                                       S
           12




                                                                                                        U
                                                                      ED
                                                                      HONORABLE NATHANAEL COUSINS,




                                                                                                         RT
                                                                  UNIT
           13                                                                     T         ED
                                                                            GRAN
                                                                      MAGISTRATE JUDGE




                                                                                                               R NIA
           14

           15                                                                                    . Cousins
                                                                  NO




                                                                                     thanael M
                                                                            Judge Na




                                                                                                             FO
           16
                                                                      RT




                                                                                                         LI
                                                                           ER
                                                                       H




                                                                                                       A
           17                                                                                           C
                                                                                N                 F
                                                                                    D IS T IC T O
           18                                                                             R
           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
LEWI
S
BRISBOI                                                           3                                          5:18-cv-04066-NC
S
BISGAARD
